MEMORANDUM *
Clifford Stubbs (“Stubbs”) appeals the district court’s denial of his petition for writ of habeas corpus. This Court has jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s denial, Ferrizz v. Giurbino, 432 F.3d 990, 992 (9th Cir.2005), and we affirm.
The state court’s decision that the prosecutor complied with the plea agreement at Stubbs’ resentencing was not contrary to the federal law requiring prosecutors to honor plea agreements. See 28 U.S.C. § 2254(d); see also Williams v. Taylor, 529 U.S. 362, 405-07, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000) (explaining that the eontrary-to prong of § 2254(d) applies when the state court fails to identify or apply the controlling federal standard); Santobello v. New York, 404 U.S. 257, 262-63, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971) (holding that a prosecutor must fulfill any promise on which the plea rests). The sentencing court understood that the State was bound to recommend the agreed-upon sentence. The court prohibited the prosecutor from making other sentencing recommendations and it did not construe any of the prosecutor’s comments as advocating a sentence other than the stipulated one.
The state court did not unreasonably apply federal law in rejecting Stubbs’ ineffective-assistance-of-counsel claim. The state court correctly identified Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), as the federal standard for such claims and reasonably applied it to the facts.
We therefore AFFIRM the denial of Stubbs’ habeas petition.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.